Citation Nr: 1727329	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-26 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that although the RO certified for appeal the issue of entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, the Veteran did not file a notice of disagreement with respect to the issue following the RO's June 2012 rating decision.  The filing of a timely notice of disagreement is a jurisdictional requirement for appellate consideration by the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Moreover, the record does not indicate that the Veteran has pursued the issue in reliance on the RO's certification or at any time indicated that he wished to appeal the June 2012 rating decision addressing DDD of the lumbar spine.  As this requirement has not been met, the Board finds it does not have jurisdiction to adjudicate the issue; therefore, it will not be addressed in this decision.


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; DDD of the lumbar spine, rated as 20 percent disabling; diabetes mellitus (DM), rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and hearing loss, rated as noncompensably disabling.  His total combined rating is 70 percent.

2.  The Veteran reported that he worked as a truck driver until October 1999 and, prior to that, as a coal miner; in addition, the Veteran reported having one year of college education.

3.  The Veteran has met the criteria for the assignment of a TDIU on a schedular basis.

4.  In light of the Veteran's occupational and educational history and resolving all reasonable doubt in his favor, the Veteran's service-connected disabilities, standing alone, effectively preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The requirements for TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for TDIU.

Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for PTSD, rated as 30 percent disabling; DDD of the lumbar spine, rated as 20 percent disabling; diabetes mellitus (DM), rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and hearing loss, rated as noncompensably disabling.  The Veteran's multiple service-connected disabilities have a combined evaluation of 70 percent.  Moreover, the Veteran's service-connected bilateral upper and lower extremity peripheral neuropathy is associated with his service-connected DM, which together have a combined disability evaluation of 40 percent.  Therefore, the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis.  38 C.F.R. § 4.16.

The Veteran contends that his service-connected disabilities, particularly his DDD of the lumbar spine and peripheral neuropathy associated with DM, prevent him from obtaining and maintaining substantially gainful employment.  See September 2012 VA Form 9; August 2011 correspondence; September 2010 Notice of Disagreement; August 2010 Notice of Disagreement; September 2008 VA Form 21-8940.

The record reflects that in September 2000, an Administrative Law Judge (ALJ) for the Social Security Administration (SSA) issued a decision finding the Veteran disabled.  Specifically, the ALJ found that the Veteran lacked residual functional capacity to perform even sedentary work on a regular, sustained basis due, in large part, to his back condition and psychiatric symptoms.

In November 2007, the Veteran visited his VA physician with complaints of severe back pain.  See November 2007 VA physician's note.  The physician noted that the Veteran's back pain limited his activities and contributed to his depression.

The Veteran filed a VA Form 21-8940 in September 2008.  See September 2008 VA Form 21-8940.  In the form, the Veteran stated that he worked as a truck driver until October 1999 and, prior to that, as a coal miner.  Id.  In addition, the Veteran reported that he completed one year of college education.  Id.

In February 2010, the Veteran visited his VA physician.  See February 2010 VA physician note.  According to the physician, the Veteran reported that it was almost impossible for him to walk due to his pain.  Id.  The Veteran also visited his private physician.  See February 2010 A. Spine & Joint Center, progress note.  The Veteran stated that he had constant and severe back pain, aching, pressure, cramping, and a sharp and tightening sensation in his back and his legs that interfere with activities.  Id.  The Veteran also reported having difficulty walking due to pain and weakness in the lower extremities.  Id.  The Veteran visited his private physician again in June 2010 and stated that he always has burning and tingling in his back.  Id.  According to the private physician, the Veteran's back pain results in "maximum interference with activities."  Id.

The Veteran presented to another mental health consultation in October 2010.  See October 2010 VA mental health consultation note.  According to the physician, the Veteran reported very little physical activity due to bilateral feet and leg neuropathic pain and spinal pain with sharp shooting pains bilaterally down legs.  Id.  The Veteran reportedly stated that he spends much of the day "laying around" and trying to "get comfortable."  Id.  The physician noted extreme fatigue and sleep disturbance due to severe pain.

A May 2011 letter from the Veteran's private physician, Dr. T.H., noted that the Veteran is unable to stand or sit for long periods of time due to his back pain and cannot walk for a significant distance.  See May 2011 letter by Dr. T.H.  In addition, Dr. T.H. stated that the Veteran is unable to unable to bend, stoop, lift, push or pull.  Dr. T.H. also noted that the Veteran's neuropathy causes pain, unsteadiness of gait, and decreased dexterity.  In his letter, the private physician opined that, due to these deficits, the Veteran is unable to perform full time or part time work.

In July 2012, the Veteran visited the VA mental health clinic.  See July 2012 VA mental health note.  According to the note, the Veteran reported feeling depressed and hopeless regarding his circumstances marked by chronic pain to his back and limbs, disturbing ideation, and experience of hopelessness.  Id.

The Veteran presented to a VA examination in relation to his claim for TDIU.  See August 2016 Compensation and Pension Examination note (Virtual VA).  According to the examiner, the Veteran reported an inability to walk more than 50 yards, to stand for more than 15 minutes due to onset of increased pain, to bend or twist repeatedly due to low back pain, or to climb stairs with more than 3 or 4 steps.  Id.  During the ROM testing, the Veteran was unable to perform repetitive use testing due to intolerable back pain.  The examiner determined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner concluded that the Veteran's back condition did not impact his ability to work.  Simultaneously, however, the examiner opined that he would not be able to perform in a work situation that requires prolonged walking, standing, or even sitting due onset of radicular symptoms in the left lower extremity and fatigue with prolonged standing and walking.

Most recently, a private medical examiner evaluated the Veteran's service-connected disabilities.  See June 2017 private disability evaluation report.  The private examiner opined that the Veteran is unable to sustain gainful employment that is working eight hours a day and 40 hours a week.  In his report, the private examiner noted that Veteran is unable to walk for significant distance or stand, bend, or stoop for an extended period of time.  In addition, the examiner noted that the Veteran has weakness in his lower extremities due to neuropathy and DDD of the lumbar spine.

Upon review of the record, the Board finds that the Veteran's service-connected disabilities, standing alone, are of such severity as to effectively preclude all forms of substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's likely inability to perform substantially gainful sedentary work, as evidenced by the medical record and his limited work and education history. 

The competent and credible evidence of record reflects that the Veteran is unable to engage in physical employment due to his service-connected disabilities, namely his DDD of the lumbar spine and peripheral neuropathy associated with DM.  While the August 2016 VA examination report includes a notation indicating that the Veteran's back condition does not impact his ability to work, the examiner determined that the Veteran would not be able to perform work requiring prolonged walking, standing, or even sitting.  This is reflected by the fact that the Veteran could not complete the repetitive-use test due to his back pain and by previous reports of functional limitations.  See February 2010 VA physician note February 2010; A. Spine & Joint Center progress note; October 2010 VA mental health consultation note.  Therefore, read as a whole and considered alongside the other evidence of record, the Board finds that the VA examination is credible and probative evidence of the Veteran's unemployability.

Similarly, the June 2017 private disability evaluation noted that the Veteran is unable to walk for significant distances or stand, bend, or stoop for an extended period of time.  The private examiner opined that the Veteran is unable to work full-time.  There is no evidence to doubt the credibility of the examiner.  The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board, therefore, finds that the June 2017 private examination is also probative to the question of unemployability.

Furthermore, the medical record and lay testimony establish that the Veteran's service-connected disabilities impair his ability to find and maintain even substantially gainful sedentary work.  As stated above, the August 2016 VA examiner found that the Veteran's DDD of the lumbar spine impaired his ability to even sit for a prolonged period of time.  This is reflected by the Veteran's lay statements and statements received from the Veteran's family.  See August 2010 Notice of Disagreement; September 2010 Notice of Disagreement; March 2017 letter by L.C.; March 2017 letter by B.M.  There are also indications of record that the Veteran's back and radicular pain have exacerbated his depression, for which he is service-connected.  See November 2007 VA physician's note; July 2012 VA mental health note; March 2017 letter by D.M.  Moreover, the Veteran's occupational history is limited to work as a truck driver and as a coal miner.  There is no indication that the Veteran has any work experience in a sedentary environment.  Turning to his education, the Veteran indicated in his September 2008 VA Form 21-8940 that he has one year of college education.  However, it is not clear that the Veteran received a degree or otherwise successfully completed a program of higher education.  The Veteran has also stated that he would not even be able to train for a sedentary job due to the disruption his constant back and radicular pain has on his concentration.  See August 2010 Notice of Disagreement.  The Veteran's complaints of constant and severe pain and his reported functional loss are consistent throughout the medical record, and the Board finds the Veteran credible.  As he possesses no other work experience or education, the Board finds that the Veteran would unlikely be able to secure and follow substantially gainful employment, even in a sedentary setting, due to his service-connected disabilities.

In sum, the Veteran's credible reports, the August 2016 VA examination, and the  June 2017 private disability evaluation indicate an inability to perform the physical work for which the Veteran has been trained due to his service-connected DDD of the lumbar spine and peripheral neuropathy associated with DM.  In addition, the Veteran's lack of work experience and education indicates an inability to secure and follow substantially gainful employment, even if sedentary.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for TDIU have been met.



ORDER

Entitlement to a TDIU is granted.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


